DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed August 25, 2021. Claims 22-23, and 26-43 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed August 25, 2021 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 22, Applicant argues the cited art of record Min et al., US 20120188100 A1, and Nishimura et al., US 20090069938 A1, hereinafter referred to as Min, and Nishimura, respectively, fails to disclose all of the features of claim 22, specifically, the vehicle is configured to stop in response to receipt of the stop signal, and during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. Applicant argues a new set point may be ascertained acknowledging and taking a detected problem into consideration, wherein the compensation route contributes to remedying or circumventing the detected problem. Applicant argues Min fails to disclose these claim features.
Start/stop based on detected object – See at least ¶48; Change in route, i.e. compensation route, occurs in response to detecting an obstacle to be avoided – See at least ¶86). Min also discloses communication with a server in a well-known, conventional, and routine use given the field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separate features of Min into a single invention as claimed, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server or communication network, which Min also separately uses to implement their invention.
Examiner notes the same rationale applies to independent claims 33, 34, and 39-43.
For at least the above, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, and 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., US 20120188100 A1, in view of Nishimura et al., US 20090069938 A1, hereinafter referred to as Min, and Nishimura, respectively.
As to claim 22, Min discloses a method for the assisted driving of a vehicle, the method comprising: 
ascertaining, as a function of a type of the vehicle, a setpoint trajectory for the vehicle to be followed in a parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62); 
transmitting the ascertained setpoint trajectory to the vehicle via a communication network and transmitting a digital map of the parking facility to the vehicle via the communication network so that the vehicle is able to autonomously drive Map and customized slots transmitted to user – See at least ¶64; Auto-valet parking includes autonomous driving – See at least ¶5); and 
monitoring the vehicle with the aid of a vehicle-external monitoring system while the vehicle is driving autonomously in the parking facility (Server, i.e. external monitoring system – See at least ¶45 and Fig. 1; Real-time vehicle monitoring – See at least ¶17),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).
Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 23, Min fails to explicitly disclose the setpoint trajectory is ascertained as a function of at least one of the following vehicle parameters: wheelbase, height, width, length, weight, functional scope of a driver assistance system, functional scope of a surroundings sensor system, maximum steering angle, turning circle, imprecision of a driver assistance system, and imprecision of a surroundings sensor system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and 

As to claim 26, Min discloses in the event of a deviation, a stop signal is transmitted to the vehicle via the communication network, so that the vehicle is able to stop in response to a receipt of the stop signal (Stop information – See at least ¶48).

As to claim 27, Min discloses at least one of: a parking route for parking into and an unparking route for unparking from a parking position, is ascertained as a function of the vehicle type and transmitted to the vehicle via the communication network, so that the vehicle may autonomously park into or unpark from the parking position (Route to parking slot – See at least Abstract; Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62).

As to claim 28, Min fails to explicitly disclose the at least one of the parking route and the unparking route is ascertained as a function of at least one of the following vehicle parameters: wheelbase, height, width, length, weight, functional scope of a driver assistance system, functional scope of a surroundings sensor system, maximum steering angle, turning circle, imprecision of a driver assistance system, and imprecision of a surroundings sensor system. However, it would have been obvious to 

As to claim 29, Min discloses when an obstacle for the vehicle is detected during the monitoring, a circumnavigation route for circumnavigating the obstacle is ascertained, which is transmitted to the vehicle via the communication network, so that the vehicle may autonomously circumnavigate the obstacle based on the circumnavigation route (Detect and avoid obstacle – See at least ¶48).  

As to claim 30, Min discloses the setpoint trajectory includes at least one of the following locations in the parking facility: drop-off position at which a driver of the vehicle may drop off the vehicle for an autonomous parking process, parking position in which the vehicle parks in the parking facility, and pick-up position at which a driver may pick up the vehicle after an autonomous parking process has ended (Parking slot, i.e. “parking position” – See at least Abstract).

As to claim 31, Min discloses pieces of information regarding at least one of mobile objects and stationary objects present within the parking facility are transmitted to the vehicle via the communication network, so that the vehicle may take these pieces Obstacle info used in control routine – See at least ¶47).

As to claim 32, Min discloses the setpoint trajectory is designed as a setpoint trajectory tube, so that the vehicle may drive within the setpoint trajectory tube while it is autonomously driving in the parking facility (Route, or “tube,” represents segment that vehicle is operated autonomously ¶18).

As to claim 33, Min discloses a device for the assisted driving of a vehicle, comprising: 
a processor designed to ascertain a setpoint trajectory for the vehicle to be followed in a parking facility as a function of a type of the vehicle (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62); 
a communication interface designed to transmit the ascertained setpoint trajectory and a digital map of the parking facility to the vehicle via a communication network, so that the vehicle may autonomously drive in the parking facility based on the setpoint trajectory and the digital map (Map and customized slots transmitted to user – See at least ¶64; Auto-valet parking includes autonomous driving – See at least ¶5); and 
a control unit to control a vehicle-external monitoring system in such a way that the vehicle is monitored with the aid of the vehicle-external monitoring system while it is Server, i.e. external monitoring system – See at least ¶45 and Fig. 1; Real-time vehicle monitoring – See at least ¶17),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein, based on the digital map, the vehicle is configured to adapt its driving operation to a topography of the parking facility (Auto-valet includes autonomous driving that drives a vehicle to a final parking spot – See at least ¶5; Parking map used as basis for vehicle control – See at least ¶65),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).
Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 34, Min discloses a method for operating a vehicle, the method comprising: 
receiving, by the vehicle via a communication network, (i) a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and (ii) a digital map of the parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62; Map and customized slots transmitted to user – See at least ¶64); and 
Auto-valet parking includes autonomous driving – See at least ¶5),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 35, Min discloses the vehicle ascertains an optimized setpoint trajectory based on the digital map and the setpoint trajectory (Customized, i.e. “optimized,” slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract), and autonomously drives in the parking facility based on the optimized setpoint trajectory (Auto-valet parking includes autonomous driving – See at least ¶5).

As to claim 36, Min discloses when the vehicle detects a problem which occurs during the driving operation, the vehicle reports the problem via the communication network to a user of the communication network (Update route based on various “problems” – See at least ¶86; Real-time monitoring occurs via server, i.e. communication network – See at least ¶17).

As to claim 37, Min discloses when the vehicle receives a circumnavigation route for circumnavigating an obstacle via the communication network, the vehicle adapts its autonomous driving operation to the obstacle in such a way that the vehicle autonomously drives around the obstacle based on the circumnavigation route (Detect and avoid obstacle – See at least ¶48).

As to claim 38, Min discloses when the vehicle receives pieces of information regarding at least one of mobile objects and stationary objects situated within the parking facility via the communication network, the vehicle takes these pieces of information into consideration for its autonomous driving operation in the parking facility, and accordingly adapts its autonomous driving operation, if necessary (Obstacle info used in control routine – See at least ¶47).

As to claim 39, Min discloses a device for operating a vehicle, comprising: 
a communication interface designed to receive, via a communication network, (i) a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and (ii) a digital map of the parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62); Map and customized slots transmitted to user – See at least ¶64; and 
Auto-valet parking includes autonomous driving – See at least ¶5),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 40, Min discloses a parking system for vehicles, comprising: 
a parking facility (Parking facility implicit in the invention  – See at least Abstract and Fig. 7); and 
a device for the assisted driving of a vehicle, including 
a processor designed to ascertain a setpoint trajectory for the vehicle to be followed in a parking facility as a function of a type of the vehicle (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62), 
Map and customized slots transmitted to user – See at least ¶64; Auto-valet parking includes autonomous driving – See at least ¶5), and 
a control unit to control a vehicle-external monitoring system in such a way that the vehicle is monitored with the aid of the vehicle-external monitoring system while it is driving autonomously in the parking facility (Server, i.e. external monitoring system – See at least ¶45 and Fig. 1; Real-time vehicle monitoring – See at least ¶17),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb (Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, 

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 41, Min discloses a vehicle comprising: 
a device for operating the vehicle, the device including a communication interface designed to receive, via a communication network, (i) a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and (ii) a digital map of the parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62; Map and customized slots transmitted to user – See at least ¶64); and 
a guide device to guide the vehicle, the guide device being designed to autonomously guide the vehicle in the parking facility based on the setpoint trajectory and the digital map (Auto-valet parking includes autonomous driving – See at least ¶5),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
wherein when a problem which occurs during the driving operation is detected, at least one of the following actions is carried out: (i) ascertaining a new setpoint trajectory and transmitting the new setpoint trajectory to the vehicle via the communication network, and (ii) transmitting a stop signal to the vehicle (Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb (Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing mapping physical infrastructure like barriers in order to facilitate automatically controlling movement of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, 

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network, because the claimed invention is taking features disclosed by Min, i.e. transmitting stopping commands and in response to avoiding a detected object, determining a new route, and communicating those features though a server, which Min also separately uses implementing their invention.

As to claim 42, Min discloses a non-transitory computer readable storage medium on which is stored a computer program including program code for the assisted driving of a vehicle, the program code, when executed by a computer, causing the computer to perform: 
ascertaining, as a function of a type of the vehicle, a setpoint trajectory for the vehicle to be followed in a parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62); 
transmitting the ascertained setpoint trajectory to the vehicle via a communication network and transmitting a digital map of the parking facility to the vehicle via the communication network so that the vehicle is able to autonomously drive in the parking facility based on the setpoint trajectory and the digital map (Map and customized slots transmitted to user – See at least ¶64; Auto-valet parking includes autonomous driving – See at least ¶5); and 
monitoring the vehicle with the aid of a vehicle-external monitoring system while the vehicle is driving autonomously in the parking facility (Server, i.e. external monitoring system – See at least ¶45 and Fig. 1; Real-time vehicle monitoring – See at least ¶17),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb (Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route 

As to claim 43, Min discloses a non-transitory computer readable storage medium on which is stored a computer program including program code for operating a vehicle, the program code, when executed by a computer, causing the computer to perform: 
receiving, by the vehicle via a communication network, (i) a setpoint trajectory, which is to be followed in the parking facility and is dependent on a type of the vehicle, and (ii) a digital map of the parking facility (Customized slot serves as destination, i.e. “setpoint trajectory” – See at least Abstract; Type of vehicle included in vehicle profile information, i.e. small sized, etc., to determine customized slot – See at least ¶62; Map and customized slots transmitted to user – See at least ¶64); and 
autonomously driving, by the vehicle, in the parking facility based on the setpoint trajectory and the digital map (Auto-valet parking includes autonomous driving – See at least ¶5),
wherein the digital map includes information about mobile and/or stationary objects within the parking facility (Parking area map includes various data related to orientation, geometry, and availability of parking spaces, i.e. information about mobile or stationary objects within the parking facility – See at least ¶14-15),
Detects objects that force changes to vehicle’s movement, i.e. “when a problem occurs,” vehicle may take various actions including stopping – See at least ¶48),
wherein the monitoring includes monitoring the actual trajectory of the vehicle for a deviation from the ascertained setpoint trajectory (Monitoring of vehicle movement – See at least ¶82).

Min fails to explicitly disclose a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb. However, Nishimura teaches a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb (Map information includes obstacles such as a barrier, etc. – See at least ¶45; Obstacle recognition specifies position of obstacles with reference to map segments, i.e. confirmation of presence of stationary objects – See at least ¶45, 46, and 50).
Min discloses assisted driving for a vehicle wherein both a digital map and sensing an environment are used to automatically park a vehicle within a parking facility. Nishimura teaches using surroundings sensor information and comparing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Min and include the feature of a comparison is made between the digital map and a surroundings sensor system to confirm a presence of the mobile and/or stationary objects within the parking facility, wherein the stationary objects include at least one of a barrier, a building, a pillar, or a curb, because Nishimura teaches combining surroundings sensor information with stored digital map information as is routine and conventional in the vehicle control arts.

The combination of Min and Nishimura fails to explicitly disclose during a time which the vehicle is stopped, a compensation route is ascertained and transmitted to the vehicle via the communication network. However, Min discloses the vehicle is configured to stop in response to receipt of the stop signal (Vehicle controller stops and starts – See at least ¶48). Min also discloses a server, i.e. communication network, transmits routes to a vehicle (See at least ¶49) based on various information required to park the vehicle including position, shape and heading of the vehicle, and the location of an obstacle (See at least ¶47). Min discloses a vehicle controller may stop the vehicle in response to detecting an object (See at least ¶48), and updating a route when an obstacle is to be avoided (See at least ¶86). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Min and Nishimura and include the feature of during a time which the vehicle is stopped, a compensation route .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668